                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                WESTERN DMSION
                                 No. 5:13-CR-40-D


UNITED STATES OF AMERICA                     )
                                             )
                                             )
                  v.                         )              ORDER
                                             )
ANDREW WAYNE LANDELLS,                       )
                                             )
                         Defendant.          )


       On September 21, 2020, Andrew Wayne Lan.dells ("Lan.dells" or "defendant") moved for

compassionate release under the First Step Act ("First Step Act''), Pub. L. No. 115-391, § 603{b),

132 Stat. 5194, 5238-41 (2018) (codified as amended at 18 U.S.C. § 3582) and filed a memorandum.

and records in support [D.E. 111, 114, 116]. As explained below, the court denies Landells's

motion.

                                                 I.

       On September 30, 2013, pursuant to a written plea agreement, Lan.dells pleaded guilty to

conspiracy to launder monetary instruments. See [D.E. 33, 34, 35, 83]. On November 18, 2014, the

court held a sentencing hearing and adopted the facts set forth in the Presentence Investigation

Report ("PSR"). See [D.E. 66, 71, 72, 80]; Fed. R. Crim. P. 32(i)(3)(A)-(B). The court calculated

Landells's total offense level to be 37, his criminal histoey categoey to be II, and his advisoey

guideline range to be 235 to 240 months' imprisonment. See [D.E. 72] 1; [D.E. 80] 6--25. After

granting the government's downward departure motion and thoroughly considering all relevant

factors under 18 U.S.C. § 3553(a), the court sentenced Lan.dells to 180 months' imprisonment. See

[D.E. 71] 2; [D.E. 80] 42-48. On November 24, 2014, Lan.dells appealed [D.E. 70]. On October



           Case 5:13-cr-00040-D Document 118 Filed 01/19/21 Page 1 of 8
9, 2015, the United States Court of Appeals for the Fourth Circuit enforced the appellate waiver in

Landells's plea agreement, affirmed Landells's conviction, and dismissed Landells's appeal

concerning his sentence. See United States v. Lan.dells, 628 F. App'x 177, 177-78 (4th Cir. 2015)

(per curiam.) (unpublished).

       On January 13, 2017, Lan.dells moved under 28 U.S.C. § 2255 to vacate, set aside, or correct

his sentence. See [D.E. 88]. On June 23, 2017, the court dismissed the motion and denied a

certificate of appealability. See [D.E. 96]. On May 24, 2019, Lan.dells moved to reopen the section

2255 proceedings. See [D.E. 100]. On June 20, 2019, the court denied the motion to reopen. See

[D.E. 102]. On August 30, 2019, Lan.dells appealed [D.E. 103]. On February 24, 2020, the Fourth

Circuit denied a certificate ofappealability and dismissed the appeal. See United States v. Lan.dells,

794 F. App'x 345, 346 (4th Cir. 2020) (per curiam.) (unpublished) [D.E. 108]; [D.E. 109].

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all adminiim-ative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a)and

                                                  2

           Case 5:13-cr-00040-D Document 118 Filed 01/19/21 Page 2 of 8
must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section 1B1.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: {A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1.1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circ~ces set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (Il) suffering from a serious functional or cognitive impairment,
                                  or

                             (Ill) experiencing deteriorating physical or mental health because
                                   of the aging process,

                                                    3

             Case 5:13-cr-00040-D Document 118 Filed 01/19/21 Page 3 of 8
that "an extraordinary and compelling reason need not have been unforeseen at the time of

sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § lBl.13 cmt. n.2. Thus,

the fact "that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself: an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §


                           that substantially dimini~hes the ability of the defendant to
                           provide self-care within the environment ofa correctional facility
                           and from which he or she is not expected to recover.

               (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                     is experiencing a serious deterioration in physical or mental health
                     because ofthe aging process; and (iii) has served at least 10 years or 75
                     percent of his or her term of imprisonment, whichever is less.

               (C) Family Circumstances.-

                    (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                        child or minor children.

                    (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the
                         spouse or registered partner.

               (D) Other Reasons.-A.s determined by the Director of the Bureau of
                     Prisons, there exists in the defendant's case an extraordinary and
                     compelling reason other than, or in combination with, the reasons
                     described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                 4

           Case 5:13-cr-00040-D Document 118 Filed 01/19/21 Page 4 of 8
3582(c)(l)(A). See,    ~    United States v. McCoy, 981 F.3d 271, 280-84 (4th Cir. 2020).

Nevertheless, section lBl.13 provides informative policy when assessing an inmate's motion, but

a court independently determines whether "extraordinary and compelling reasons" warrant a sentence

reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See id. at 284. In doing so, the court consults not

only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the section 3553(a)

factors. See,~ id. at 280-84; United States v. Jones, 980 F.3d 1098, 1101-03 (6th Cir. 2020);

United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020); United States v. R:uftm, 978 F.3d

1000, 1007-08 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020);

United States v. Clark, No. l:09cr336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020)

(unpublished).

       As for Landells's request for compassionate release, Lan.dells contends that he has exhausted

his administrative requirements. See [D.E. 116] 4-5 On June 30, 2020, Lan.dells submitted a

request for compassionate release to the BOP. See [D.E. 116-1] 1. On July 23, 2020, the Warden

denied Landells's request. See id. at 6. On August 9, 2020, Lan.dells appealed the denial. See id.

at 7-8. Over thirty days elapsed between the Warden's denial and Landells's motion, and Lan.dell

alleges that as of September 30, 2020, the BOP has not responded to his appeal. See [D.E. 116-2].

Moreover, the government has not invoked section 3582's exhaustion requirement. See United

States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020).2 Accordingly, the court addresses Landells's

claim on the merits.

       Lan.dells seeks compassionate release pursuant to section 3582(c)(l)(A). In support of his      --


       2
          The Fourth Circuit has not addressed whether section 3582's exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Alam, 960 F.3d at 833-34.

                                                 5

           Case 5:13-cr-00040-D Document 118 Filed 01/19/21 Page 5 of 8
request, Landells cites the COVID-19 pandemic and his health conditions, including asthma,

hypertension, hyperlipidemia, and sleep apnea. See [D.E. 111]; [D.E. 114]; [D.E. 116] 10-13.

Landells also cites the conditions at FCI Edgefield, his rehabilitation efforts, his release plan, and

that he has served over 50% of his sentence. See [D.E. 116] 8-10, 15-16.

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § 1B1.13 Cint. n.l(A)(ii). While Landells states that he

suffers from asthma, hypertension, hyperlipidemia, and sleep apnea, he has not demonstrated that

he is not going to recover from these conditions or that they cannot be treated while Landells serves

his sentence. Accordingly, reducing Landells' s sentence is not consistent with application note 1(A).

See 18 U.S.C. § 3582(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, Landells's health conditions, rehabilitation efforts, and release plan are

extraordinary and compelling reasons under section 3582(c)(l)(A). Cf. United States v. Raia, 954

F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility~

it may spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP' s statutory role, and its extensive and professional efforts to curtail the

virus's spread."). Even so, the section 3553(a) factors counsel against reducing Landells' s sentence.

See United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140,

at *3-8.

       Landells is 53 years old and engaged in very serious criminal behavior between 2002 and

April 2012. See PSR [D.E. 59] ff 7-27. Landells trafficked marijuana throughout New York,

Florida, Virginia, Arizona, and North Carolina. See id. at ,r 8. Landells then used the proceeds to

                                                  6

           Case 5:13-cr-00040-D Document 118 Filed 01/19/21 Page 6 of 8
purchase luxury vehicles and residences, and used numerous residences and storage units in North

Carolina and Florida to store drugs. See id. Lan.dells also operated- sham candle manufacturing

companies and used numerous aliases, dates ofbirth, Social Security numbers, driver's licenses, and

passports to avoid detection. See id. at ,Mr 9-10. Moreover, Lan.dells was a fugitive from 1999 until

2012 after escaping a hospital while detained by the Immigration and Naturalization Service ("INS")

for false use of a passport. See id. at 131. In 1988, Lan.dells absconded during his trial for a

shooting that killed two and injured thirteen at a skating rink in New York See id. at 1 34.

Furthermore, in May 2020, Lan.dells received two citations in prison for possessing an unauthoriz.ed

electronicdeviceandgettingintoafistfight. See[D.E.116] 15-16; [D.E.116-2] 3--6; [D.E.116-4].

Nonetheless, Lan.dells has taken some positive steps while incarcerated. See [D.E. 116] 15; [D.E.

116-3]; [D.E. 116-5]. The court also has considered Landells's potential exposure to COVID-19,

his health conditions, his rehabilitation efforts, and his release plan. Cf. Pe_pper v. United States, 562

U.S. 476, 480-81 (2011). Having considered the entire record, the steps that the BOP has taken to

address COVID-19 and treat Lan.dells, the section 3553(a) factors, Lan.dells' s arguments, Lan.dells' s

misconduct in prison, and the need to punish Lan.dells for his criminal behavior, to incapacitate

Lan.dells, to promote respect for the law, to deter others, and to protect society, the court declines to

grant Landells's motion for compassionate release. See, c;g., Chavez-Mem v. United States, 138

S. Ct. 1959, 1966--68 (2018); Ruffin, 978 F.3d at 1008--09; Chambliss, 948 F.3d at 693-94; United

Statesv.Hill,No.4:13-CR-28-BR,2020WL 205515,at*2(E.D.N.C.Jan.13,2020)(unpublished).

        As for Lan.dells' s request for home confinement, Lan.dells apparently seeks relief under the

CARES Act. See [D.E. 116] 16, 19. The CARES Act does not provide this court with the authority

to grant home confinement. See United States v. Brummett, No. 20-5626, 2020 WL 5525871, at •2

(6th Cir. ~ug. 19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely

                                                    7

            Case 5:13-cr-00040-D Document 118 Filed 01/19/21 Page 7 of 8
with the Attorney General and the BOP."); United States v. McCoy, No. 3:19-CR-3S-KDB-DCK,

2020 WL 5S3S020, at *1 (W.D.N.C. Sept. 1S, 2020) (unpublished); United States v. Gray, No.

4:12-CR-S4-FL-l, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (unpublished). As such, the

court dismisses Lan.dells' s request for ho:qie confinement.

                                                 II.

       In sum, the court DENIBS Landells's motion for compassionate release [D.E. 111], and

DISMISSES Landells's request for home confinement.

       SO ORDERED. This Jj_ day of January 2021.




                                                           JSC.DEVERill
                                                           United States District Judge




                                                  8

            Case 5:13-cr-00040-D Document 118 Filed 01/19/21 Page 8 of 8
